        Case 2:20-cv-01469-RJC Document 26 Filed 11/23/20 Page 1 of 21




                IN THE UNITED STATES DISTRICT COURT
                 WESTERN DISTRICT OF PENNSYLVANIA


DEBORAH LAUFER,
                                                   Case No.: 2:20-cv-01469-RJC
              Plaintiffs,
v.

MILLENIUM HOTELS INC.,
          Defendant.
____________________________________

PLAINTIFF’S MOTION FOR ATTORNEY FEES, COSTS, EXPERT FEES
AND LITIGATION EXPENSES WITH MEMORANDUM OF LAW IN
SUPPORT

      Plaintiff DEBORAH LAUFER (“Plaintiff”) hereby moves this Court for an

award of attorney fees, costs, litigation expenses and expert fees.

        PROCEDURAL HISTORY AND FACTUAL BACKGROUND

      This is an action for injunctive relief and attorneys’ fees and costs pursuant to

42 U.S.C. §12181, et seq. (“Americans with Disabilities Act” or “ADA”). The

individual Plaintiff qualifies as a disabled person within the meaning of the ADA.

Plaintiff is unable to engage in the major life activity of walking more than a few

steps without assistive devices. Instead, Plaintiff is bound to ambulate in a

wheelchair or with a cane or other support and has limited use of her hands. She is

unable to tightly grasp, pinch and twist of the wrist. The subject property is a hotel.


                                          1
        Case 2:20-cv-01469-RJC Document 26 Filed 11/23/20 Page 2 of 21




Plaintiff sought injunctive relief requiring Defendant to modify its online

reservations system to bring it into compliance with the Regulation set forth at 28

C.F.R. Section 36.302(e)(1).

      On 11/12/2020, this Court entered Default against Defendant. Upon issuance

of same, Plaintiff filed a Motion for Default Judgment [DE16]. On 11/19, 2020, this

Court requested briefing in support of Plaintiff’s Motion for Default Judgment.

Accordingly, as discussed herein, Plaintiff now seeks an award of her reasonable

attorney fees, costs and litigation expenses incurred.

                            MEMORANDUM OF LAW

I.    PLAINTIFF IS ENTITLED TO HER ATTORNEY FEES, COSTS,
      LITIGATION EXPENSES AND EXPERT FEES

      Plaintiff was obligated to retain undersigned counsel for the filing and

prosecution of this action and have agreed to pay reasonable attorneys’ fees,

including costs and litigation expenses as well as expert’s fees and costs incurred in

this action. Plaintiff is entitled to recover those attorneys’ fees, costs and litigation

expenses from Defendants pursuant to 42 U.S.C. §12205. An ADA plaintiff’s

attorney is entitled to recover the same costs, litigation expenses and fees that he or

she would recover from a fee-paying client. Seldon v. 7-Eleven, Inc., 2016 U.S.

Dist. LEXIS 86898 *34 (N.D. Cal. 2016).


                                           2
       Case 2:20-cv-01469-RJC Document 26 Filed 11/23/20 Page 3 of 21




      To recover attorneys’ fees under 42 U.S.C. § 12205 a plaintiff must be a

prevailing party. Buckhannon Bd. & Care Home, Inc. v. W.Va. Dep’t of Health &

Human Res., 532 U.S. 598 (2001). In order to be a “prevailing party” under

Buckhannon , a plaintiff must not only achieve some material alteration of the legal

relationship of the parties, but that change must also be judicially sanctioned.

Roberson v. Giuliani, 346 F.3d 75 (2d Cir. 2004); American Disability Association,

Inc. v. Chimielarz, 289 F.3d 1315 (11th Cir.2002); Habich v. City of Dearborn, 331

F.3d 524 (6th Cir. 2003); Barrios v. Cal. Interscholastic Fedn., 277 F.3d 1128 (9th

Cir.2002). In the instant action, Plaintiff is the prevailing party pursuant to the

Judgment.

II.   CALCULATING ATTORNEYS' FEES

      In a civil rights case, the amount of an award of attorneys’ fees is determined

by using the “lodestar” method: the value of a lawyer’s service is calculated by

determining a reasonable hourly rate for the provision of legal services and

multiplying that rate by hours reasonably expended. See Hensley v. Eckerhart, 461

U.S. 424, 433 (1983). A reasonable hourly rate is the prevailing market rate in the

relevant legal community for similar services by lawyers of reasonable, comparable

skills, experience and reputation. See Marisol A. v. Giuliani, 111 F.Supp.2d 381

(S.D.N.Y.2000). The relevant community to which the Court should look is the

                                         3
       Case 2:20-cv-01469-RJC Document 26 Filed 11/23/20 Page 4 of 21




District in which the case was brought. Patrolmen’s Benevolent Assn of the City

of New York, Inc. v. The City of New York, 2003 WL 21782675 (S.D.N.Y. 2003);

AR v. New York City Department of Education, 407 F.3d 65 (2d Cir 2005); Access

4 All, Inc. v. Park Lane Hotel, Inc., 2005 WL 3338555 (S.D.N.Y. 2005).

      Attorney Tristan Gillespie has been an attorney since 2006 and is a member

in good standing in the Bars of Georgia, New York, New Jersey, Washington DC

and Maryland. See Gillespie Affidavit and Resume, Exhibit A.

      In Kennedy v. Avadhoot, LLC, 4:19-cv-00211-WMR-WEJ, DE 11 (N.D. Ga

1/9/20), the US District Court for the Northern District of Georgia awarded the

requested rate of $425/hr for Tristan Gillespie. In Kennedy v. Rushi Hospitality

LLC, 18-cv-62259-WPD, DE 26 (S.D. Fla. 2/6/19), one Court awarded the requested

rates of $430/hr for Thomas B. Bacon and $425/hr for Althea Campbell.        In

Kennedy v. Yaish & Tish, Ltd., LLC, 19-cv-61992 (DE 18 (S.D. Fla. 11/22/2019),

it was recommended that Thomas B. Bacon be awarded the hourly rate of $425 and

Kimberly Corkill the rate of $400.00 In Kennedy v. Vasanjibhai, LLC, 0:19-cv-

61395-RAR, DE 20 (S.D. Fla. 9/29/19), one court awarded Thomas B. Bacon the

rate of $425 and Althea Campbell $425.00. In Kennedy v. Londamerican Real Estate

Ltd., 19-cv-61228-SMITH/VALLE, DE 18 (S.D. Fla. 8/21/2019), one Court

awarded the hourly rate of $425.00 to Thomas Bacon and $400.00 to Theresa B.

                                        4
        Case 2:20-cv-01469-RJC Document 26 Filed 11/23/20 Page 5 of 21




Edwards. In Kennedy v. Shree Ram Jalaram, Inc., 19-60708, DE 13 (S.D. Fla.

4/18/2019), the Court awarded Thomas B. Bacon the hourly rate of $425 and

Attorney Amanda Clay the hourly rate of $400.00. In Kennedy v. Dockside View,

LLC, 2:18-cv-14444-KAM, DE 8 (S.D. Fla. 1/19/19), another court granted the

requested rates of $425.00 for Thomas B. Bacon and $425.00 for Attorney Althea

Campbell. In Kennedy v. Satya Group, 17-14393-Rosenberg DE 15 (S.D. Fla. ), one

court found that the attorneys’ fees requested by Plaintiff (at a rate of $425.00 per

hour for attorney Thomas B. Bacon and $350.00 for attorney Kathly L. Houston

were reasonable. In Access For The Disabled, Inc. v. Sneekie Pete’s Brew & Grille,

Inc.,12-60288-Middlebrooks, DE 29 (S.D. Fla. May 15, 2013. Thomas B. Bacon was

awarded the hourly rate of $390.00. This rate was awarded after the Court reasoned

that it had been lowered because Mr. Bacon had assumed control in a late stage of

the case. In Houston v. South Bay Investors, 9:13-cv-80193-DTKH (S.D. Fla. July

25, 2013), Phil Cullen was awarded the hourly rate of $420.00. In Access For The

Disabled, et al. v. Baers Furniture Co., Inc. Case No. 0:07-cv-60953-KAM [DE 29]

(S.D. Fla. DE 29, March 16, 2011), the United States District Court For the

Southern District of Florida issued a Report and Recommendation awarding fees to

Attorney Thomas B. Bacon at the hourly rate of $350.00. In Gomez v. Sun Cuisine,

LLC, 1:18-cv-22194-RNS, DE 19 (S.D. Fla. 12/21/18), Judge Scola awarded

                                          5
       Case 2:20-cv-01469-RJC Document 26 Filed 11/23/20 Page 6 of 21




Thomas B. Bacon the hourly rate of $425 and an another attorney Duane Crooks, the

rate of $400.00. In Kennedy v. Pacifica Tampa Ltd Partnership, 5:17-cv-442-JSM-

PRL, DE 9 (M.D. Fla. 3/2/18), Judge Moody awarded $425 to Attorney Thomas B.

Bacon and $350 to Attorney Christine Failey.        In Kennedy v. Stuart Centre

Investors, LLC, 2:16-cv-14262 (S.D. Fla. 11/15/16) (Attorney Phil Cullen was

awarded his full fees at the rate of $420.00. Compare DE 13, requesting the hourly

rate of $420, with DE 16, awarding the requested fees without discount). Cullen

and Bacon were awarded $400/hr in Kennedy v. Fountains of Boynton Assoc., I6-

8I9OZ-CIV-MARRA, DE 22 (S.D.Fla. 11/6/17). Phil Cullen was awarded $420/hr

in Kennedy v. 5096 Forest Hill Investments, L L C, No. 9:15-cv-8100l -Rosenberg,

DE 21. Judge Rosenberg explicitly found the rates to be reasonable and cited to

Houston v. South Bay Investors, No. 101, L L C, 2013 W L 3874026 (S.D. Fla. July

25, 2013), a case in which the court found a rate of $420 for an attorney and a rate

of $ 1 l 5 for paralegal work to be reasonable. In 2018, Thomas B. Bacon was

awarded the hourly rate of $425 and Kathy Houston awarded the hourly rate of

$350.00 in Kennedy v. SATYA GROUP, LLC, Case Number: 2:17-cv-14393-

RLR, DE 15 (S.D. Fla. 1/3/2018). In Kennedy v. JM Three f/g//r.,p Corp, 9:1 5-cv-

80068-Marra, Judge Marra awarded Plaintiff’s counsel $400.00 per hour. See DE

12, 14. In 2017, Attorneys Bacon and Albo were awarded $375/hr in Kennedy v.

                                         6
           Case 2:20-cv-01469-RJC Document 26 Filed 11/23/20 Page 7 of 21




Jupiter AA Hotel, LLC, 17-80215-CIV-MARRA, DE 23 (S.D. Fla. 11/6/17). In

Kennedy v. Astoria Hotel Suites, LLC, 19-cv-60160, DE 18 (S.D. Fla. 3/22/19), a

court awarded the hourly rate of $425 to Thomas B. Bacon and $400 to Kimberley

Corkill.

       In 2017, in Gil v. Winn Dixie, (Case 1:16-cv-23020-RNS Document 73, p. 2

entered on FLSD Docket August 11, 2017), a District Court awarded the following

hourly rates to plaintiff’s attorneys:

       Scott R. Dinin, Esq. $400.00/hour. Admitted to Fla bar 1996.
       Richard F. Della Esq. $500.00/hour Admitted to Fla bar 1995
       Joshua M. Entin, Esq. $500.00/hour Admitted to Fla bar 2001
       Candace D. Cronan, Esq. $325.00/hour. Admitted to Fla bar 2011
       Joseph E. Somake, Esq. $250.00/hour Admitted to Fla bar 2014

In setting the hourly rate for Plaintiff’s counsel, this Court should consider the rates

charged by various defendants’ attorneys. In 2017, defense attorney Ken Minerley

charged $395.00 per hour. Brian Blair, located in the Middle District of Florida,

received $420.00 hour in 2011. Mr. Blair has been a practicing attorney since

1993 1 , four years fewer than Attorney Bacon. As of 2011, the firm of Baker

Hostetler charges its clients at the hourly rates of $375 for an attorney of 8 years;




       1
       Information pertaining to the year of each respective attorney was admitted was obtained
from www.floridabar.org.


                                              7
        Case 2:20-cv-01469-RJC Document 26 Filed 11/23/20 Page 8 of 21




$375 for an attorney of 6 years.         Id. In 2012, defense attorney Dana Watts

submitted an affidavit in the Middle District advising the Court that he charges $300

per hour, even though he has handled fewer than 10 ADA cases. Additionally, an

“expert” affidavit opined that the “typical” hourly rate charged by defense attorneys

in 20122 was $350.00. In 2006, in the Southern District of Florida, the firm of

Lydecker Lee charged its clients the hourly rate of $340.00 for three different

attorneys of 4 years’ experience; $340.00 per hour for an attorney of 2 years’

experience; and $385 per hour for an attorney with 7 years’ experience. In 2013,

Richard A. Harrison, a Tampa based defense counsel indicated that he is paid at the

hourly rate of $400.00. In 2016, Denise Wheeler Wright, a defense attorney located

in Ft. Myers, admitted in 1994, charged $410 per hour. Defense attorney Daniel

Levine (who represents both plaintiffs and defendants and has been an attorney

since only 1998) filed timesheets in Lord v. PBG Delivery Dudes, LLC, 9:18-cv-

80665-RLR, DE 14-8 (S.D. Fla. 8/7/18) indicating that he charges the hourly rate of

$425/hour. Those rates were approved. Id. at DE 15.

      Significantly, these defense lawyers are paid on retainer, and are compensated

regardless of whether they win or lose and do not incur any out of pocket expenses.

By contrast, undersigned counsel is paid only if Plaintiff prevails. In the event of

loss, Plaintiff’s counsel suffers monetary losses in the form of expert fees, filing fees,

                                            8
        Case 2:20-cv-01469-RJC Document 26 Filed 11/23/20 Page 9 of 21




process server and mediation fees. For these reasons, Mr. Gillespie should be

awarded hourly rates higher than the rates charged by defense attorneys with less

experience. Gillespie’s request of $425.00 an hour is entirely reasonable, when

defense firms are charging comparable rates for attorneys with equal or less

experience.

      Factors to be considered when setting a fee include: (A) the amount involved

and the results obtained; (B) the time and labor required; (C) the novelty and

difficulty of the issues; (D) the skill required to perform the legal services properly;

(E) the preclusion of other employment; (F) the customary fee; (G) whether the fee

is fixed or contingent; (H) the time limitations imposed by the client or

circumstances; (I) the experience, reputation and ability of the attorneys; (J) the

undesirability of the case; (K) the nature and length of the professional relationship

with the client; and (L) awards in similar cases. Hensley, supra, p. 429-430, Johnson

v. Georgia Highway Express, Inc., 488 F.2d 714, 717-719 (5th Cir. 1974).

A.    The Amount Involved and the Results Obtained

      The Supreme Court has held that the most critical factor in determining the

reasonableness of a fee award is the degree of success obtained. Hensley, 461 U.S.

at 436; Farrar v. Hobby, 506 US 103, 114 (1992). See also Pearson v. Fair, 980 F.2d

37 (1st Cir. 1992). Plaintiff submits that the benefit of the litigation to the public as

                                           9
       Case 2:20-cv-01469-RJC Document 26 Filed 11/23/20 Page 10 of 21




a whole is a crucial factor under the Johnson analysis when determining fees.

Public policy may support an award of attorneys’ fees in civil rights cases when the

Plaintiff has sued to vindicate a public right at a cost high in comparison to the actual

damages suffered. Knight v. Auciello, 453 F.2d 852 (1st Cir. 1972). As such, in

assessing attorneys’ fee under the ADA, the Court must consider the benefits to the

public as a whole attained as a result of the civil rights action. In Villano v. Boynton

Beach, 254 F.3d 1302, 1306 (11th Cir. 2001) the Court held that “successful civil

rights actions vindicate a public interest ...[and] [p]ublic benefit is a distinct measure

of success in civil rights actions and ... a court must account for that distinct measure

of success when calculating an award of fees and costs.” As required under the law,

Plaintiff respectfully requests that the Court give proper weight to the public interests

that were vindicated for the Plaintiff and disabled persons as a result of this litigation.

Defendants should now be required to make its premises fully compliant which will

assist not only the Plaintiff but also all disabled persons. See Hensley, 461 U.S. at

1940 (where a Plaintiff has obtained excellent results, his attorney should recover a

fully compensable fee). As one court referenced in Village Nurse Association of

North Shore, Inc v. Bullen, 1995 U.S. Dist. Lexis 21935 (D. Mass. 2006), “As the

Senate noted upon the enactment of 42 U.S.C. § 1988, all of these civil rights laws

depend heavily upon private enforcement, and fee awards have proved an essential

                                            10
           Case 2:20-cv-01469-RJC Document 26 Filed 11/23/20 Page 11 of 21




remedy if private citizens are to have a meaningful opportunity to vindicate the

important Congressional policies which these law contain” (citation and internal

quotations omitted).

       In the case at bar, Plaintiff obtained significant beneficial results which

substantially increase the accessibility of Defendants’ facility to wheelchair disabled

individuals.2

B.     The Time and Labor Required

       Considerable time and effort were required to obtain the resolution of this

case. Plaintiff filed this action requesting that Defendants timely remove barriers to

access at its premises so that Plaintiff and other wheelchair bound disabled persons

could avail themselves of the same goods and services enjoyed by the general public.

       As set forth in the time sheets and docket entries, the undersigned attorney

spent considerable time on this matter. This time was reasonable and necessary to

bring this matter to conclusion with the beneficial results obtained.

       Any and all time incurred by Plaintiff’s counsel in filing, preparing and

litigating this fee application and any fee hearings thereon is compensable.               See

Martin v. University of South Alabama, 911 F.2d 604, 610 (11th Cir. 1990); Guerrero


       2
       This is a suit for injunctive relief and no monetary damages are sought. Therefore, the
“amount involved” is inapplicable as a factor in this action.


                                              11
         Case 2:20-cv-01469-RJC Document 26 Filed 11/23/20 Page 12 of 21




v. Commings, 70 F.3d 1111 (9th Cir. 1995); Davis v. City and County Of San

Francisco, 976 F.2d 1536, 1544 (9th Cir. 1992); Valley Disposal, Inc. v. Central

Vermont Solid Waste Mgmt. Dist., 71 F.3d 1053 (2nd Cir. 1995); Barlow-Gresham

Union High School District No. 2 v. Mitchell, 940 F.2d 80 (9th Cir. 1991); Lund v.

Affleck, 587 F.2d 75 (1st Cir. 1978); Gagne v. Maher, 594 F.2d 336 (1979);

Johnson v. State of Mississippi, 606 F.2d 635 (5th Cir. 1979); Bagby v. Beal, 606

F.2d 411 (3d Cir. 1979); Prandini v. National Tea Company, 585 F.2d 47 (3d Cir.

1978).

C.       The Novelty and Difficulty of the Questions Presented and the Skill
              Requisite to Perform the Legal Service Properly

         Tristan Gillespie regularly represents disabled plaintiffs in actions against

places of public accommodations seeking the removal of ADA violations. It is

estimated that there are very few firms nationwide that litigate Title III ADA claims.

Thus, the undersigned has developed forms and procedures aimed at reducing the

number of hours incurred at the inception of the case. For example, a complaint

that would normally require 20-50 hours to generate only requires 2-4 hours for this

attorney. Such efficiency, however, should not be construed as an indication that

ADA cases do not present novel and difficult questions.             To the contrary,

representation of plaintiffs in ADA actions presents numerous issues regarding


                                           12
       Case 2:20-cv-01469-RJC Document 26 Filed 11/23/20 Page 13 of 21




entitlement to injunctive relief, standing, barriers to access, undue burden,

exemptions, new construction and alterations versus pre-ADA construction,

extensive knowledge of the ADAAGs (relevant ADA accessibility guidelines),

Technical Assistance Manual and a multitude of other guides issued by the

Department of Justice, and regulations pertaining to hotel online reservations

systems.

      Plaintiff submits that the novelty and difficulty of the issues presented in ADA

actions, and the skill requisite to properly address such issues justify a higher rate

than many other areas of practice.

D.    The Preclusion of Other Employment Due to Acceptance of the Case and
           the Undesirability of the Case

      It has been recognized that plaintiff and his attorneys in cases such as the one

at issue herein are the subjects of “vitriolic hostility.” Mallory v. Harkness, 923

F.Supp. 1546, 1555 (S.D. Fla. 1996). They are often the subjects of negative

publicity, have been called “professional pawns” by some detractors and a “cottage

industry” by others. Some courts, on the other hand, have recognized such civil

rights advocates as “private attorney generals.” See e.g., Hensley, 461 U.S. at 445.

It is seldom admitted that the primary, and perhaps singular, reason public places are

beginning to comply with the obligations of the ADA is because of these private


                                         13
         Case 2:20-cv-01469-RJC Document 26 Filed 11/23/20 Page 14 of 21




attorney generals filing enforcement suits.

         Yet, because of the negative publicity and attitude that many have toward

Title III ADA actions, the undersigned is predictably precluded from other

employment based on acceptance of the case. For instance, it is highly unlikely that

undersigned counsel will attract business clientele. It has been recognized that civil

rights plaintiffs’ work is oftentimes undesirable, and that plaintiffs’ attorneys are

economically impacted by their decision to help the civil rights litigant.         As

explained in Johnson v. Georgia Highway Exp., Inc. , 488 F.2d 714, 719 (5th Cir.

1974):

              “Civil rights attorneys face hardships in their communities
              because of their desire to help the civil rights litigant....
              Oftentimes his decision to help eradicate discrimination is
              not pleasantly received by the community or his
              contemporaries. This can have an economic impact on
              his practice which can be considered by the Court.”


Additionally, in the instant case, the undersigned attorney expended the time

referenced above in the prosecution of this action.           This time, spent on a

contingency basis, could have been spent on other matters.

E.       The Customary Fee and Fees Awarded in Similar Cases

         Discussed supra.

F.       Whether the Fee is Fixed or Contingent

                                           14
       Case 2:20-cv-01469-RJC Document 26 Filed 11/23/20 Page 15 of 21




       The fee in the instant action is contingent.   In fact, Plaintiff’s counsel has

incurred significant expenses.      Moreover, there is no certainty that Plaintiff’s

counsel will receive any compensation at all. Therefore, in setting a reasonable

hourly rate, Plaintiff submits that this Court should award the higher range of rates

to account for the length of time and uncertainty that counsel would be paid at all.

G.     The Time Limitations Imposed by the Client or Circumstances

       Because the barriers to access complained of by Plaintiff restricted and/or

limited Plaintiff’s access to the subject Facility, time was of the essence. Every day

that passed while the undersigned did not work on the case and make every effort to

expedite its resolution, by pursuing litigation, was another day that the subject

property would remain inaccessible.

H.     The Experience, Reputation and Ability of the Attorneys

       The qualifications and experience of counsel were discussed, supra.

I.     The Nature and Length of the Professional Relationship with the Client

       The undersigned attorney has represented plaintiffs in several other actions

and have a continuing relationship with their clients. This has led to increased

efficiency in the prosecution of this litigation.

III.   COSTS AND LITIGATION EXPENSES

       A Bill of Costs and Expenses is attached hereto as Exhibit C.

                                           15
       Case 2:20-cv-01469-RJC Document 26 Filed 11/23/20 Page 16 of 21




      A.     Costs

      A prevailing party is entitled to costs pursuant to Rule 54(d) of the Federal

Rules of Civil Procedure. These costs are defined by 28 U.S.C. § 1920, which

provides for recovery of, inter alia, (1) fees of the Clerk and process server; (2) court

reporter fees “for all or any part of the stenographic transcript obtained for use in the

case”; (3) fees for printing and witnesses; (4) fees “for exemplification and copies

of papers necessarily obtained for use in the case”; and (5) docket fees. Additionally,

in civil rights actions, a prevailing party may recover expenses not normally

available under § 1920. See Dowdell v. City of Apopka, 698 F. 2d 1181, 1189-92

(11th Cir 1983). Such additional expenses cover “with the exception of routine

overhead, normally absorbed by the practicing attorney, all reasonable expenses

incurred in case preparation, during the course of litigation, or as an aspect of the

settlement of the case.” Id. at 1192. Dowdell reversed the lower court for its refusal

to tax travel, telephone and postage expenses as costs.

      In Davis v. Mason County, 927 F. 2d 1473, 1488 (9th Cir. 1991), the Ninth

Circuit discussed the recovery of travel expenses under 42 USC §1988:

             Mason County fails to see that like the expert witness fees,
             the travel expenses were not granted as costs under section
             1920, but rather as out-of-court expenses compensable
             under section 1988. Courts have generally held that
             expenses incurred during the course of litigation which are

                                           16
       Case 2:20-cv-01469-RJC Document 26 Filed 11/23/20 Page 17 of 21




             normally billed to fee-paying clients should be taxed under
             section 1988. Dowdell, supra at 1190, Palmigano v.
             Garraby, 707 F. 2d 636,637 (1st cir 1983); Northcross v.
             Board of Education, 611 F. 2d 624, 639 (6th Cir. 1979);
             cert. denied, 447 U.S. 911 (1980).

As the Eleventh Circuit said in Dowdell:

             Reasonable attorney’s fees’ under the (Attorney’s Fee
             Awards) Act must include reasonable expenses because
             attorney’s fees and expenses are inseparably intertwined
             as equally vital components of the cost of litigation. The
             factually complex and protracted nature of civil rights
             litigation frequently makes it necessary to make sizeable
             out -of- pocket expenses which maybe essential to success
             as the intellectual skills of the attorneys. If these costs are
             not taxable, and the client, as is often the case, cannot
             afford to pay for them, they must be borne by counsel,
             reducing the fees award accordingly. Thus, following the
             reasoning adopted in upholding the award of expert
             witness fees, we also affirm the district courts award of
             travel expenses pursuant to section 1998.

Said expenses are fully itemized in the attached invoice.

B.    Litigation Expenses Include Expert Fees

      The ADA expressly states that the prevailing party may receive “reasonable

attorney’s fees, including litigation expenses and costs.” 42 USC § 12205.        See

Lovell v. Chandler, 303 F. 3d 1039, 1058 (9th Cir. 2002) (“because the term

‘litigation expenses’ normally encompasses expert witness fees, we hold that the

statutory provision provides direct authority for the award of expert witness fees.”);


                                           17
        Case 2:20-cv-01469-RJC Document 26 Filed 11/23/20 Page 18 of 21




Robins v. Scholastic Book Fairs, 928 F.Supp 1027, 1036 (D. Or. 1996) (finding that

litigation expenses include the costs of expert witnesses); Association for Disabled

Americans, Inc., et. al. v. North Beach Plaza, Inc., supra, (awarding expert fees of

$3755.50 at $185 per hour); ACCESS FOR THE DISABLED, Inc. v. SCIT,

Inc.,Case No. 06-2888 (N.D. Oh. 2007)(awarding $6,350 in expert fees at hourly

rate of $175 for initial inspection and $200 per hour for the final inspection). See

also,   e.g.,   Kennedy   v.   Londamerican    Real   Estate   Ltd.,   19-cv-61228-

SMITH/VALLE, DE 18 (S.D. Fla. 8/21/2019)(awarding $600.00 for the fees

charged by Daniel Pezza).

IV.     Costs of Reinspection and Monitoring of Compliance

        The proposed $650.00 reinspection fee is for the reinspection contemplated

after the Defendant completes the repairs of the existing barriers to access, to

confirm that the ADA violations have been corrected. Reinspection fees have been

awarded in civil rights cases in order to monitor compliance with the court order.

A $1000 reinspection fee was awarded in Kennedy v. SATYA GROUP, LLC, Case

Number: 2:17-cv-14393-RLR, DE 15 (S.D. Fla. 1/3/2018) See also, Access For

America, Inc. v. Oakwood Center, L.C., Case No. 8:02-civ-464-T-30MSS (M.D.

Fla. 2003); Access For America, Inc. v. Fram Fed Four, Inc. Case No. 02-60605-

civ-Lenard/Simonton, at p. 14 (S.D. Fla. 2002); Access 4 All, Inc. v. Business

                                        18
       Case 2:20-cv-01469-RJC Document 26 Filed 11/23/20 Page 19 of 21




Consultants International Corp. Case No. 02-21482-civ-Ungaro-Benages/Brown p.

10 (S.D. Fla. 2002); Access 4 All, Inc. v. Safari Investments, Inc. Case No. 01-4795-

civ-Jordan/Bandstra, p. 11 (S.D. Fla. 2002); ; Kennedy v. Shree Ram Jalaram, Inc.,

19-60708, DE 13 (S.D. Fla. 4/18/2019). Various circuit courts have held that

services required in the post-judgment monitoring to ensure continuing compliance

with a consent decree in civil rights cases are compensable. See Keith v. Volpe, 833

F. 2d. 850, 855-56 (9th Cir. 1987), Johnson v. City of Tulsa, 489 F.3d 1089, 1106

(10th Cir. 2007), Northcross v. Board of Education, 611 F. 2d 624, 637 (6th Cir.

1980);Garrity v. Sununu, 752 F. 2d 727, 738-39 (1st Cir. 1984), Jenkins v. State of

Missouri, 127 F. 3d 709, 716-720 (8th Cir. 1997). At least one Circuit has awarded

compensation for such services prospectively.      See Lindy Bros. Builders, Inc. of

Philadelphia v. American Radiator & Standard Sanitary Corp., 540 F.2d 102, 121

(3d Cir. 1976).

V.    Plaintiff’s Attorneys Are Entitled to Their Fees in Drafting the Instant

      Motion

      Courts have widely held that civil rights plaintiffs’ attorneys are entitled to

compensation for their time incurred in generating their fee petition and attending

any fee hearings. See Prandini v. National Tea Company, 585 F.2d 47, 53 (3rd Cir.

1978); Bagby v. Beal, 606 F.2d 411, 416 (3rd Cir. 1979; Barlow-Gresham Union

                                         19
       Case 2:20-cv-01469-RJC Document 26 Filed 11/23/20 Page 20 of 21




High School District No. 2 v. Mitchell, 940 F.2d 1280, 1286 (9th Cir. 1990); Martin

v. University of South Alabama, 911 F.2d 604,610 (11th Cir. 1990); Coulter v. State

of Tennessee, 805 F.2d 146, 151 (6th Cir. 1986); In re Nucorp Energy, Inc., 764 F.2d

655, 660-661 (9th Cir. 1985); Johnson v. State of Mississippi, 606 F.2d 635, 638 (5th

Cir. 1979); Gagne v. Maher, 594 F.2d 336, 343-44 (2nd Cir. 1979); Weisenberger v.

Huecker, 593 F.2d 49, 53-54 (6th Cir. 1979); Lund v. Affleck, 587 F.2d 75, 77 (1st

Cir. 1978).

      As hereinbefore explained, and as itemized in the invoice submitted, Plaintiff

has incurred the sum of $10,340.00 in fees and expenses. This is based on 20.0

hours expended by Attorney Gillespie, multiplied by a sought hourly rate of $425

for a total of $8500.00, filing fees in the amount of $400, fees for our expert in the

amount of $650 (Exhibit D), an anticipated reinspection fee of $650, and process

server fees in the amount of $140.00 (Exhibit E).

      Plaintiff’s counsel below certifies that he has fully reviewed the time records

and supporting data and that the motion is well grounded in fact and is justified.

Thus, Plaintiff’s total expert fees (including anticipated reinspection), attorney fees,

costs and litigation expenses are $10,340.00.




                                          20
       Case 2:20-cv-01469-RJC Document 26 Filed 11/23/20 Page 21 of 21




                                  CONCLUSION

      WHEREFORE, Plaintiff respectfully moves this Court to enter Judgment

after Default against the Defendant, enjoining it from discriminating against

individuals with disabilities and remediating its websites to bring it into compliance

with the Regulation, and awarding Plaintiff her attorneys’ fees, expenses and costs

incurred in this action in the amount of $10,340.00.


                                              Respectfully submitted,

                                              Attorneys for Plaintiff:

                                              _/s/ Tristan W. Gillespie__
                                              Tristan W. Gillespie, Esq.
                                              Thomas B. Bacon, P.A.
                                              5150 Cottage Farm Rd.
                                              Johns Creek, GA 30022
                                              ph. (404) 276-7277
                                              Gillespie.tristan@gmail.com

                           CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing was mailed to the

Defendants at the address listed below this November 23, 2020:

                           MILLENIUM HOTELS INC.
                           84 Addis Dr.
                           Southampton, PA 18966

/s/ Tristan W. Gillespie


                                         21
